Title: To Alexander Hamilton from Marquis de Lafayette, 9 December 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Hamilton, Alexander



Philadelphia december the 9th 1780
Dear hamilton

On the first days of your Arrival at Albany I dare say you had Nothing to do with Any Body’s letters. But I will now Become the Bolder in interrupting your Amorous Occupations as exclusive of other Motives the importance of the Matters I have to Mention may Countenance your indulging your dear self with some Minutes Respite. You may therefore, my good friend, Catch this opportunity of taking Breath with decency, which will Be attributed to the strength of your friendship for me.
Until I am arriv’d at this place, I have been Angry with you for not permitting my speaking immediately to the General on your Affair. This Cursed way of a letter you have insisted upon has been the Cause of my Miscarrying, as the General had innocently put it out of his own power to oblige you. But at present, I think it has been for the Best.
On my Arrival at Paramus I wrote a letter to the General which Cll Gouvion was to deliver to himself at New Windsor; so that more expedition had been made than you had thought. But the General having unfortunately Altered his mind and taken the Road to Morristown, an other misfortune threw Gnl hand in his Way, and Remembering your advices on the occassion he hastened to make him the proposition, and in Consequence of it wrote his letter to Congress.
From Paramus I went Myself to Mr. Lots, and from there to Morristown where I met the General, and knowing that my letter Could not Reach him under some days, I Became Regardless of your Wishes and made a verbal application in my own name and about the same terms that had Been settled Between us. I Can’t express [to] you, my dear friend, how sorry and disappointed I felt when I knew from the General that (greatly in Consequence of your Advices) he had settled the whole matter with Hand and writen for him to Congress. I Confess I Became warmer on the occasion than you would perhaps have wish’d me to Be, and wanted the General to Allow my sending an express who would have over taken the letter as it was in the hands of Gnl St. Clair. But the General did not think it to be a Convenient Measure, and I confess I may have been a little Blinded on its propriety. I took Care not to Compromise you in this affair when the General expressed a true desire of obliging you, and in a manner you would have been satisfied with. Now for the voyage to france. 
Congress seem Resolv’d that an envoy Be Sent in the way you wish, and this was yesterday determin’d in the house. Next Monday the Gentleman will Be elected. I have already spoken to Many Members. I know of a Number of Voices that will Be for you. This day and that of to morrow will be By me employ’d in paying Visits. As soon as the Business is fix’d upon, I shall send you an express. I think you ought to hold yourself in Readiness, and in Case you are Call’d for Come with all possible speed; for you must go immediately that you may have Return’d before the Beggining of operations.
If you go, my dear Sir, I shall give you all public or private knowledge about Europe I am possessed of. Besides many private letters that may introduce you to my friends, I intend Giving you the key of that Cabinet as well as of the societies which influence them. In a word, my good friend, Any thing in my power shall be entirely yours.
Mr de Sartine is no more a Minister, and in his Room we have the Marquis de Castries whom I have often Mentioned to you as my intimate friend and a man of Great Worth; of all Men in france he is the Minister whom Both on public or private Accounts I should have Nam’d, he is on the Best terms with Mr. Necker; from him I expect a great deal, and he will understand you perfectly.
Some private Vessels are arriv’d from france. No public dispatches; Jones has been dismasted and sent Back Again. No Cloathes; we don’t know either what they are doing or what they intend to do.
It Appears however that the Spaniards will this Winter attack St. Augustine. I wish they would Come and fetch us. I wish at least they would keep a Correspondence of Movements, with Gel Greene. I have wrote to the General on the subject and will, if he pleases, write to the dons. Count d’estaing Commands the Spanish land and Naval forces. He is gone to See (it is said) with sixteen Ships. If the General pleases, I wish d’estaing Could be writen to in the West Indies. We shan’t be able to Attack Newyork before june. We can yet set out for Charlestown By the 15th of february and have taken the place By the 1st of May.
As to myself, my dear Sir, I don’t know what to do; the General held up to me the idea of a Cooperation. He is going to be alone, you know how tenderly I love him, and I don’t like the idea of Abandonning him. On the other hand Every Body, Laurens himself, advises me to stay. If the Spaniards attack, the British will keep in Garrisons. But I don’t like to say I will, and if I think that, upon the whole, I may be useful, I shall go. One of the Reasons that keep me is the desire of Chatting with you Before you Sail; some few days will determine me.
I Beg, my dear hamilton, you will present my Best Respects to your Lady, Miss Schuyller, Miss Peggy and all the family. My Compliments wait on Gel Schuyller. Adieu   Yours wholly
Lafayette

Mr henry laurens has been Confin’d to the tower under suspicion of high treason. Congress seem determin’d to Retaliate.

